Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 1 of 8 PageID #: 15767




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN               )
 BIOTECH, INC.                               )
                                             )      C. A. No.: 18-192-CFC (CJB)
              Plaintiffs,                    )      (CONSOLIDATED)
                                             )
                        v.                   )
                                             )
 CIPLA LTD, et al.,                          )
                                             )      REDACTED - PUBLIC VERSION
              Defendants.                    )

 PHARMACYCLICS LLC and JANSSEN               )
 BIOTECH, INC.                               )
                                             )
              Plaintiffs,                    )      C. A. No.: 19-434-CFC (CJB)
                                             )
                        v.                   )
                                             )
 ALVOGEN PINE BROOK LLC and NATCO            )
 PHARMA LTD.,                                )      REDACTED - PUBLIC VERSION
                                             )
              Defendants.                    )

                     DEFENDANTS’ REPLY IN SUPPORT OF
           THEIR MOTION TO STRIKE PLAINTIFFS’ UNTIMELY OPINIONS
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 2 of 8 PageID #: 15768


  Dear Judge Burke:

          Defendants Alvogen Pine Brook LLC, Natco Pharma Ltd. (together, “Alvogen”), and
  Zydus Worldwide DMCC and Cadila Healthcare Ltd. (collectively, “Defendants”) submit this
  reply in support of their motion to strike. Defendants’ motion established that Plaintiffs withheld
  wholesale categories of validity theories1 (collectively, the “Challenged Theories”) during
  discovery, surprising Defendants with voluminous untimely opinions in expert reports.
  Plaintiffs’ opposition does not seriously contest that their disclosures were late. While Plaintiffs
  argue that their scant discovery disclosures somehow put Defendants “on notice” of “positions”
  they would advance, Plaintiffs fail to show that their discovery responses in fact disclosed any of
  the Challenged Theories. Plaintiffs instead offer unconvincing excuses asking the Court to allow
  the Challenged Theories even though Plaintiffs prejudicially withheld them.

          First, Plaintiffs inaccurately claim Defendants did not articulate how the Challenged
  Theories are prejudicial, ignoring the detailed arguments in Defendant’s motion. D.I. 232, 438,
  at 2, 4-5 (disclosures deprived Defendants of ability to investigate theories during discovery (and
  Plaintiffs continue to block this discovery), forced Defendants to scramble to preserve their
  positions, and required (and continue to require) diversion of trial preparation resources).2
  Plaintiffs’ opposition even identifies an example of this prejudice, noting that Defendants did not
  pursue certain depositions that became relevant because of the Challenged Theories. D.I. 244,
  449, at 4 (arguing Defendants should have taken researcher depositions before Plaintiffs’
  disclosure). Plaintiffs also have the prejudice analysis backwards—their voluminous untimely
  theories are facially prejudicial because Plaintiffs withheld them during discovery. Apotex, Inc.
  v. Cephalon, Inc., 2015 WL 12645745, at *2 (E.D. Pa. May 26, 2015) (“Prejudice is inherent
  when deadlines are disregarded in complex cases with extensive discovery . . . .”).3

          Second, Plaintiffs contend that they were entitled to withhold the Challenged Theories
  until rebuttal expert reports, because those reports allegedly responded to Defendants’ final
  invalidity contentions, and there was no “opportunity” to respond earlier. This argument is not
  credible in light of Plaintiffs’ incorrect claim that they did disclose some Challenged Theories in
  a February 10, 2020 supplemental interrogatory response (discussed below). Moreover,
  Plaintiffs failed to explain why Defendants’ timely service of final invalidity contentions would
  relieve Plaintiffs of their duty to supplement under Rule 26(e). Woods v. DeAngelo Marine
  Exhaust, Inc., 692 F.3d 1272, 1283 (Fed. Cir. 2012) (affirming decision to strike untimely
  contentions due to party’s failure to timely supplement during discovery). Plaintiffs admit that
  they had at least a month to do so “before opening expert reports were originally due” (a
  deadline that was extended two weeks (D.I. 179, 358)), but omit that they had 3.5 months to


  1
    Plaintiffs wrongly argue that Defendants did not identify the arguments Defendants seek to
  strike, although Plaintiffs had no problem finding them. Defendants clearly identified which
  opinions should be stricken, as each was highlighted in Appendix A and cited in Defendants’
  letter. That there are “hundreds of pages” of improper opinions is Plaintiffs’ fault alone.
  2 If the Court denies the present motion, Defendants renew their discovery motion, D.I. 222, 424

  (which likewise identified prejudice caused by the Challenged Theories), and ask for a date
  certain by which Plaintiffs must provide that discovery.
  3
    See also Intellectual Ventures I LLC v. AT&T Mobility LLC, 2017 WL 658469, at *6 (D. Del.
  Feb. 14, 2017) (challenged opinions “prejudiced Defendants, who were ‘unable to conduct a
  proper fact investigation and secure rebuttal evidence’ . . . during fact discovery.”).


                                                   1
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 3 of 8 PageID #: 15769


  disclose these theories before the deadline for rebuttal reports. D.I. 188, 379, at 1. Indeed, when
  Defendants asked Plaintiffs to supplement their responses, Plaintiffs refused, telling Defendants
  that they were “aware of no authority” requiring them to do so. Ex. 1, 02-13-20 Email to D.
  Hanna. Plaintiffs’ election to withhold voluminous contentions only supports exclusion.

          Third, Plaintiffs attempt to shift their discovery obligations onto Defendants, arguing that
  Defendants should have moved to compel the Challenged Theories, or if not, moved to strike
  sooner. D.I. 244, 449, at 2. This argument is contrary to the Federal Rules, which required
  Plaintiffs to timely supplement their responses “if the party learns that in some material respect
  the disclosure or response is incomplete . . . .” Fed. R. Civ. P. 26(e); see also Eli Lilly & Co. v.
  Dr. Reddy’s Labs., Ltd., 2017 WL 1531834, at *5-6 (S.D. Ind. Apr. 28, 2017) (“[T]hat DRL
  could have filed a motion seeking to compel Lilly to supplement its contentions, but did not do
  so, does not relieve Lilly of any consequences coming from its late disclosures . . . .” (citing
  Teashot LLC v. Green Mountain Coffee Roasters, Inc., 2014 WL 485876, at *6-7 (D. Colo. Feb.
  6, 2014) (“A party has the right to assume that opposing counsel is acting with diligence, and in
  compliance with the Federal Rules of Civil Procedure, during discovery.”)). While Defendants
  believed Plaintiffs’ discovery responses to be deficient, Defendants could not have known
  Plaintiffs would advance the Challenged Theories until Plaintiffs disclosed them. That is why
  Defendants warned Plaintiffs that Defendants would move to strike untimely theories.4 E.g., Ex.
  2, 02-10-20 Email (“Defendants will seek appropriate relief . . . including . . . moving to strike
  any new argument in Plaintiffs’ expert reports on secondary considerations”).

         Plaintiffs’ opposition further fails to demonstrate why any particular Challenged Theory
  should remain in the case. While Defendants cannot catalog every deficiency in Plaintiffs’ letter
  here, Defendants identify the following:

          The Late “Antedating” Theory: Plaintiffs incredibly argue that they somehow put
  Defendants on notice of their “antedating” theory by generically disputing that all of Defendants’
  asserted references, across all of the dozens of asserted patents and claims, constitute prior art.
  This is no notice at all, and Plaintiffs’ suggestion that Defendants should have found a way to
  extract theories and facts that “were available” only to Plaintiffs is ludicrous. Plaintiffs also
  inaccurately claim that Defendants’ initial invalidity contentions did not give “specific
  information” to connect the “antedated” references with the ’090 Patent. Defendants in fact
  asserted those references against the ’090 Patent. See Ex. 3, Defs’ Initial Cont., at 147 (asserting
  Advani 2010 and Roth 2010 against the ’090 Patent, contending (for example) “it was obvious to
  use ibrutinib to treat MCL . . .” including because the references “disclose the results of MCL
  patients treated with PCI-32765” in clinical trials). Plaintiffs chose not to disclose their theory
  during discovery, prejudicing Defendants. Ex. 4, 08-03-20 Hr’g Tr., at 33:13-16 (“If all Dr.
  Buggy is doing is simply pointing out where in the record there is factual material that he had
  been cataloguing together, why a need to submit the declaration at all?”).

          Untimely Secondary Considerations: Plaintiffs’ description of their secondary
  considerations discovery disclosures succeeds only in showing that Plaintiffs failed to timely
  disclose why any secondary consideration allegedly relates to any asserted claim of any asserted

  4
    Defendants filed their motion to strike sufficiently in advance of trial to permit resolution of
  the dispute and did so in the same timeframe Plaintiffs moved to strike. Plaintiffs’ argument that
  Defendants delayed in filing their motion to strike is another red herring, and in no way excuses
  Plaintiffs’ untimely service of expert opinions which prejudice Defendants.


                                                   2
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 4 of 8 PageID #: 15770


  patent. See D.I. 244, 449, at 5 (describing secondary considerations only in relation to ibrutinib,
  not to the claims). Plaintiffs’ bare contention in their February 10, 2020 supplemental
  interrogatory response “that Imbruvica capsules and tablets are commercial embodiments” of the
  claims (id. (emphasis added)) did not, for example, notify Defendants how Plaintiffs would so
  contend—the information Plaintiffs withheld until they surprised Defendants with “hundreds of
  pages” of new arguments now subject to Defendants’ motion. Absent any attempt to show
  “nexus,” Plaintiffs’ contentions were useless, which is why Defendants warned Plaintiffs that
  Defendants would move to strike if Plaintiffs withheld the theories during discovery. Ex. 2, 02-
  10-20 Email from D. Hanna to Plaintiffs. Plaintiffs’ untimely opinions advancing those theories
  deprived Defendants of the opportunity to fairly investigate them, and they should be stricken.

          Dr. Williams’s Untimely ’857 Patent Interpretation: Plaintiffs do not dispute that they
  failed to disclose their “immediate release” interpretation of the ’857 Patent claims prior to Dr.
  Williams’s rebuttal report. However, their opposition tries to contradict Dr. Williams’s opinion
  that the claims are limited to “immediate release” formulations—an opinion Dr. Williams
  confirmed at his deposition (Ex. 5, 08-15-20 Williams Dep., at 301:19–303:16), as he must,
  because otherwise his effort to distinguish prior art on the ground that it allegedly did not
  disclose “immediate release” formulations would be meaningless. Plaintiffs cannot excuse their
  new interpretation on the ground that Dr. Williams addressed prior art asserted in final invalidity
  contentions. The interpretation relates to the scope of the claims (for example, Alvogen does not
  infringe the ’857 Patent under Dr. Williams’s interpretation (D.I. 232, 438, at 3-4)) and should
  have been disclosed (at least) in infringement contentions or (at the latest) in the February 2020
  interrogatory response that Plaintiffs’ letter claimed disclosed some of the Challenged Theories.

          Dr. Reider’s Late Non-Obviousness Theory: Plaintiffs do not credibly dispute that
  they failed to timely address Defendants’ position that the Compound Patents are obvious in
  view of Hirst Compound A and the 6 other references listed in Defendants’ motion. Instead,
  they try to excuse their failure in a series of contradictory arguments. On the one hand, Plaintiffs
  incorrectly claim that their interrogatory responses “disclosed the positions” challenged in
  Defendants’ motion (the responses in fact failed to address any of these references). On the
  other hand, Plaintiffs claim they had no opportunity to address these prior art references before
  expert reports, because some were contained in final invalidity contentions, served before
  Plaintiffs supplemented their validity responses in February 2020. That Plaintiffs amended their
  validity positions after Defendants’ final invalidity contentions squarely contradicts the position
  that Plaintiffs had no “opportunity” to disclose the challenged non-obviousness theories sooner.

          Plaintiffs’ Late Section 112 and Double-Patenting Theories: Plaintiffs concede that
  they failed to disclose the challenged § 112 and double-patenting theories during discovery.
  Instead, Plaintiffs claim that their “first opportunity” to disclose these “hundreds of pages” of
  positions was in rebuttal reports, because Alvogen allegedly did not include its § 112 and double
  patenting theories in its initial invalidity contentions. Plaintiffs are wrong (as one example,
  contrary to Plaintiffs’ opposition, Alvogen’s initial contentions did assert § 112 arguments for
  the ’091 Patent (Ex. 6, Alvogen Initial Cont., at 88-89)), but in any event there is no credible
  dispute that Alvogen timely disclosed these theories by the deadline for final contentions.
  Plaintiffs admittedly updated some of their validity positions in February 2020, after Alvogen’s
  final invalidity contentions, but did not disclose the Challenged Theories for 3.5 months, until
  serving rebuttal expert reports. Plaintiffs did not disclose them by their “first opportunity.”



                                                   3
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 5 of 8 PageID #: 15771


                                          YOUNG CONAWAY STARGATT & TAYLOR,
                                          LLP

                                          /s/ James L. Higgins
                                          ________________________________
  OF COUNSEL                              Melanie K. Sharp (No. 2501)
                                          James L. Higgins (No. 5021)
  PROSKAUER ROSE LLP                      Steven W. Lee (No. 6676)
  Siegmund Y. Gutman                      1000 North King Street
  David M. Hanna                          Wilmington, DE 19801
  Michelle M. Ovanesian*                  (302) 571-6600
  Christopher D. Lynch                    msharp@ycst.com
  2029 Century Park East, Suite 2400      jhiggins@ycst.com
  Los Angeles, CA 90067-3010              slee@ycst.com
  (310) 557-2900

  Kimberly Q. Li                          Attorneys for Alvogen Pine Brook LLC and Natco
  One International Place                 Pharma Ltd.
  Boston, MA 02110-2600
  (617) 526-9600

  *Admitted to Practice in Delaware and
  Washington D. C. Only


                                              POTTER ANDERSON &CORROON LLP

                                              /s/ David E. Moore

                                              David E. Moore (#3983)
   OF COUNSEL:                                Bindu A. Palapura (#5370)
                                              Stephanie E. O’Byrne (#4446)
   KASOWITZ BENSON TORRES LLP                 Hercules Plaza, 6th Floor
   Jay R. Deshmukh                            1313 N. Market Street
   Shelley Ivan                               Wilmington, DE 19801
   Hershy Stern                               (302) 984-6000
   Jayita Guhaniyogi, Ph.D.                   dmoore@potteranderson.com
   M. Diana Danca                             bpalapura@potteranderson.com
   Trevor J. Welch                            sobyrne@potteranderson.com
   1633 Broadway
   New York, NY 10019                         Attorneys for Defendants Zydus Worldwide DMCC
   (212) 506-1700                             and Cadila Healthcare Limited

  Dated: August 20, 2020




                                          4
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 6 of 8 PageID #: 15772


                                  CERTIFICATE OF SERVICE

         I, Steven W. Lee, Esquire, hereby certify that on August 20, 2020, I caused to be

  electronically filed a true and correct copy of Defendants’ Reply In Support of Their Motion to

  Strike Plaintiffs’ Untimely Opinions with the Clerk of the Court using CM/ECF, which will send

  notification to the following counsel of record:

   Jack B. Blumenfeld
   Jeremy A. Tigan
   Jennifer A. Ward
   Morris, Nichols, Arsht & Tunnell LLP
   1201 North Market Street
   P.O. Box 1347
   Wilmington, DE 19899
   jblumenfeld@mnat.com
   jtigan@mnat.com
   jward@mnat.com

         I further certify that on August 20, 2020, I caused a copy of the foregoing document to be

  served on the above-listed counsel of record and on the following non-registered participants in

  the manner indicated:

  BY E-MAIL
   Christopher N. Sipes                                  Irena Royzman
   Erica N. Andersen                                     Christine Willgoos
   David A. Garr                                         Cristina L. Martinez
   Brianne Bharkhda                                      Marcus A. Colucci
   Chanson Chang                                         Kramer Levin Naftails & Frankel LLP
   Nicholas L. Evoy                                      1177 Avenue of the Americas
   Justin Thomas Howell                                  New York, NY 10036
   Laura Dolbow                                          (212) 715-9100
   Covington & Burling LLP                               iroyzman@kramerlevin.com
   One CityCenter                                        cwillgoos@kramerlevin.com
   850 Tenth Street NW                                   cmartinez@kramerlevin.com
   Washington, DC 20001-4956                             mcolucci@kramerlevin.com
   csipes@cov.com
   eandersen@cov.com                                     Hanna Lee
   dgarr@cov.com                                         Daniel Williams
   bbharkhda@cov.com                                     Kramer Levin Naftails & Frankel LLP
   cchang@cov.com                                        990 Marsh Road
   nevoy@cov.com                                         Menlo Park, CA 94025
   jhowell@cov.com                                       (650) 752-1700
   ldolbow@cov.com                                       hlee@kramerlevin.com


                                                     1
Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 7 of 8 PageID #: 15773


   Alexa Hansen                                   ddwilliams@kramerlevin.com
   David Denuyl
   Salesforce Tower                               Attorneys for Janssen Biotech, Inc.
   415 Mission Street, Suite 5400
   San Francisco, CA 94105
   ahansen@cov.com
   ddenuyl@cov.com

   Attorneys for Pharmacyclics LLC

                                            /s/ Steven W. Lee
                                     Steven W. Lee (No. 6676)


  26936511.1




                                              2
 Case 1:19-cv-00434-CFC-CJB Document 256 Filed 08/27/20 Page 8 of 8 PageID #: 15774




Exhibits 1-6 Redacted in
     Their Entirety
